               Case 4:19-cr-00471-HSG Document 41 Filed 04/29/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW J. BRIGGS (CABN 294224)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3703
 7        FAX: (510) 637-3724
          andrew.briggs@usdoj.gov
 8

 9 Attorneys for the United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          )   CASE NO. CR 19-471 HSG
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM MAY
                                                      )   4, 2020 THROUGH JUNE 15, 2020 AND
15      v.                                            )   [PROPOSED] ORDER
                                                      )
16 RINGO BUFFIN,                                      )
        a/k/a Richard Nelson,                         )
17      a/k/a Richard Nelon,                          )
        a/k/a Arthur White,                           )
18      a/k/a Richard Buffin,                         )
        a/k/a Buffin Ringo,                           )
19      a/k/a Richard Lee Nelson,                     )
        a/k/a Raymond Buffin,                         )
20      a/k/a Robert Lee Buffin,                      )
        a/k/a Larry Duffin,                           )
21      a/k/a Eric Jackson,                           )
        a/k/a Lamar Buffin,                           )
22      a/k/a Ringo Lee Buffin,                       )
        a/k/a Ringo Lamar Buffin,                     )
23                                                    )
        Defendant.                                    )
24                                                    )

25           It is hereby stipulated by and between counsel for the United States and counsel for the
26 defendant that time be excluded under the Speedy Trial Act from May 4, 2020 through June 15, 2020.

27 The parties stipulate and agree that time be excluded under the Speedy Trial Act so that the parties can

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 19-471 HSG
              Case 4:19-cr-00471-HSG Document 41 Filed 04/29/20 Page 2 of 3




 1 comply with the mandates of General Order 72, and so that defense counsel can continue to prepare,

 2 including by reviewing a proposed plea agreement with the defendant. Further, the parties stipulate and

 3 agree that in light of the public health concerns outlined in General Order 72, the ends of justice served

 4 by excluding time through June 15, 2020 from computation under the Speedy Trial Act outweigh the

 5 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 6          The undersigned Special Assistant United States Attorney certifies that he has obtained approval

 7 from counsel for the defendant to file this stipulation and proposed order.

 8          IT IS SO STIPULATED.

 9 Dated: April 28, 2020                                        /s/
                                                         CHARLES WOODSON
10                                                       Attorney for RINGO BUFFIN

11

12 Dated: April 28, 2020                                        /s/
                                                         ANDREW J. BRIGGS
13                                                       Special Assistant United States Attorney
                                                         Attorney for the United States
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 19-471 HSG
              Case 4:19-cr-00471-HSG Document 41 Filed 04/29/20 Page 3 of 3




 1                                           (PROPOSED) ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 3 Court finds that failing to exclude the time from May 4, 2020 through June 15, 2020 would

 4 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 6 Court further finds that, in light of the public health concerns outlined in General Order 72, the ends of

 7 justice served by excluding the time from May 4, 2020 to June 15, 2020, from computation under the

 8 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore,

 9 and with the consent of the parties, IT IS HEREBY ORDERED that the time from May 4, 2020 through

10 June 15, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

11 3161(h)(7)(A), (B)(iv).

12          PURSUANT TO STIPULATION, IT IS SO ORDERED.

13
          4/29/2020
14 DATED: April __, 2020                          _____________________________________
                                                  HONORABLE HAYWOOD S. GILLIAM, JR.
15                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 19-471 HSG
